Citation Nr: 1740021	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.

2.  Entitlement to an effective date earlier than September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cholelithiasis status-post laparoscopic cholecystectomy, to include as secondary to hepatitis C.

5.  Entitlement to service connection for bilateral patellofemoral syndrome (claimed as a bilateral knee disorder), to include as secondary to service-connected status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1973 and from September 1974 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the July 2012 rating decision, the RO effectuated the Board's November 2011 decision granting service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.  The RO assigned a 10 evaluation, effective from May 2, 2008.  The Veteran disagreed with the initial 10 percent evaluation and the effective date assigned.

During the pendency of the appeal, in a November 2013 rating decision, the RO granted an earlier effective date of September 27, 1977, for the grant of service connection for status-post laminectomy and fusion at L4-5 with radiculopathy and neuropathy along the L5 root.  The RO continued the 10 percent evaluation.  The Veteran continued to disagree with the assigned rating, and he also challenged the effective date for the grant of service connection for the low back disability.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a November 2012 notice of disagreement and a December 2013 substantive appeal, the Veteran's unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing in his September 2016 substantive appeal.  To date, he has not been afforded such a hearing in connection with these issues.  Thus, the Veteran should be scheduled for a videoconference hearing before the Board. 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local RO in Detroit, Michigan, in accordance with his request to address the issues on appeal.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




